          Case 1:18-cv-00681-RJL Document 88 Filed 10/30/19 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


AARON RICH
                         Plaintiff,

     v.                                            Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                   Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA                               ORAL ARGUMENT REQUESTED

                         Defendants.




        PLAINTIFF’S REPLY IN SUPPORT OF PLAINTIFF’S MOTION
TO RECONSIDER THE COURT’S ORDER GRANTING MR. HARVEY’S MOTION TO
 WITHDRAW AS COUNSEL AND TO DENY THE MOTION WITHOUT PREJUDICE




                                       JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                       MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                       BOIES SCHILLER FLEXNER LLP
                                       1401 New York Ave NW, Washington DC 20005
                                       Tel: (202) 237-2727 / Fax: (202) 237-6131
                                       jriley@bsfllp.com
                                       mgovernski@bsfllp.com

                                       MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                       WILLKIE FARR GALLAGHER LLP
                                       1875 K Street NW, Washington, DC 20006
                                       Tel: (202) 303-1442 / Fax: (202) 303-2000
                                       mgottlieb@willkie.com

                                       Attorneys for Plaintiff Aaron Rich
          Case 1:18-cv-00681-RJL Document 88 Filed 10/30/19 Page 2 of 6



       Plaintiff Aaron Rich respectfully submits this Reply in Support of Plaintiff’s Motion to

Reconsider The Court’s Order Granting Mr. Harvey’s Motion To Withdraw As Counsel And To

Deny The Motion Without Prejudice, Dkt. 85 (“Motion”). Plaintiff Rich requests that the Court

expeditiously grant his Motion to ensure the parties are able to complete discovery within the

timeline established by the Court and to avoid prejudicing Plaintiff Rich’s ability to litigate his

claims, which he filed more than a year and a half ago.

       The relevant factors guiding the Court’s ruling on counsel’s motion to withdraw are

whether the withdrawal would (1) disrupt prosecution of the case, (2) unfairly prejudice any

party, and (3) impose a financial burden on counsel if he were to continue representation. Byrd

v. District of Columbia, 271 F. Supp. 2d 174, 176 (D.D.C. 2003). Mr. Harvey’s Opposition To

The Plaintiff’s Motion To Reconsider The Court’s Order Granting His Motion To Withdraw,

Dkt. 86 (“Opposition”), fails to meaningfully address these factors.

       First, Mr. Harvey says it is “unfounded speculation” and “surely wrong” that Mr.

Butowsky’s status as a pro se litigant will disrupt the prosecution of the case. See Opposition at

2. The history of this case establishes otherwise. As demonstrated by multiple motions to

compel, which the Court granted, the Defendants have refused to participate in discovery for the

majority of the case. See Dkt. 63, 68, 71; see also Dkt. 57 (Affidavit for Default against

Defendants Butowsky, Couch, and America First Media). It was not until Defendant Butowsky

and Defendant Couch obtained counsel in the summer of 2019 that they began to engage in

discovery. See Dkt. 66 (notice of appearance of Mr. Harvey); Dkt. 76 at 2 n. 1 (Couch assisted

by Eden Quainton). 1


1
 Mr. Harvey asserts that “Defendants Matthew Couch and America First Media Group (to the
extent that it is a viable entity) have been pro se ever since the case was filed over eighteen
months ago, a situation which the plaintiff has tolerated; nothing has ground to a halt.”
                                                1
          Case 1:18-cv-00681-RJL Document 88 Filed 10/30/19 Page 3 of 6



       The disruption that will be caused by Mr. Harvey’s withdrawal is evident from events

that have transpired since the Court granted his motion. Mr. Butowsky missed the deadline to

respond to Plaintiff’s motion to take additional depositions, which motion would have been

unopposed but for Mr. Harvey’s representation that Mr. Butowsky would oppose it. See Dkt. 85-

1 at 3-4; see also Dkt. 83, 87 at 1. And contrary to Mr. Harvey’s assertion that “Mr. Butowsky’s

current pro se status is no impediment to plaintiff’s scheduling and taking as many depositions as

the Court will allow,” Opposition at 3, Mr. Butowsky has refused to engage in Plaintiff’s effort

to meet and confer with Mr. Butowsky about a variety of issues, including to schedule his

deposition. Ex. A.

       Second, Mr. Harvey does not seriously dispute that his withdrawal will prejudice Mr.

Rich or, for that matter, burden the Court. See Byrd, 271 F. Supp. 2d at 176. Nor could he, for

the reasons stated above. And while Mr. Harvey rightly acknowledges the “frustrating” and

“practical problems” in “all cases involving pro se defendants,” Opposition at 3, Mr. Harvey is

incorrect to suggest that the solution is to burden Plaintiff and the Court with motions practice to

compel Mr. Butowsky’s participation in the case instead of having Mr. Harvey remain in the

case until suitable replacement counsel is secured, id.

       Third, Mr. Harvey does not address the financial burden he will face if he were to

continue the representation. Compare Motion at 5, with Opposition. Mr. Harvey therefore

waives any argument as to that point and concedes that there is no financial burden. See, e.g.,

Wannall v. Honeywell Int’l, Inc., 292 F.R.D. 26, 34 (D.D.C. 2013), aff’d sub nom. Wannall v.



Opposition at 2. That statement is incorrect. Couch has been receiving legal counsel from Eden
Quainton since at least August 9, 2019. Dkt. 76 at 2 n.1, 6. Before that, Couch failed to meet his
discovery obligations, which Plaintiff Rich did not tolerate but rather filed a motion to compel.
Dkt. 71.
                                                 2
          Case 1:18-cv-00681-RJL Document 88 Filed 10/30/19 Page 4 of 6



Honeywell, Inc., 775 F.3d 425 (D.C. Cir. 2014) (citing cases).2 While it may be true that Mr.

Harvey no longer wishes to represent Mr. Butowsky (for reasons that Mr. Harvey has not

specified), there is no reason why Mr. Harvey’s wishes in that regard should be prioritized over

both Plaintiff Rich’s ability to litigate his case and this Court’s interest in efficient litigation.

        Finally, it is important to note that Mr. Harvey filed his motion to withdraw as Mr.

Butowsky’s counsel on October 11, 2019, without complying with the meet-and-confer

requirements under Local Rules. See Local Rule 7(m) (requiring meet-and-confer and statement

certifying same); Dkt. 82 (Motion to Withdraw filed without required meet-and-confer

statement); see also Motion at 34. On October 14, after Mr. Harvey filed his motion to

withdraw, Plaintiff’s counsel informed Mr. Harvey that they would file an opposition unless Mr.

Harvey agreed to remain in the case until suitable replacement counsel could be secured. Dkt.

85-1 at 2. Mr. Harvey refused, but he did not notify the Court that Plaintiff Rich intended to

oppose his motion to withdraw. Id. The Court then granted Mr. Harvey’s motion to withdraw

on October 15, before Plaintiff filed an opposition. See Dkt. 84. Mr. Harvey now reports that he

terminated his relationship with Mr. Butowsky immediately upon entry of the Court’s Order

granting his motion to withdraw, see Opposition at 1, even though Mr. Harvey was on notice that

Plaintiff Rich intended to oppose that motion.            Under these circumstances, it is entirely

appropriate for the Court to reconsider its prior order granting Mr. Harvey’s motion to withdraw

instead of permitting Mr. Harvey to benefit from his violation of the Local Rules.




2
 As noted previously, Mr. Butowsky appears to have insurance coverage, which may pay for
Mr. Harvey’s services. Dkt. 83-3 at 5.
                                                    3
  Case 1:18-cv-00681-RJL Document 88 Filed 10/30/19 Page 5 of 6



Dated: October 30, 2019

                              /s/ Joshua P. Riley_______________________
                              JOSHUA P. RILEY (D.C. Bar No. 1026900)
                              MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                              BOIES SCHILLER FLEXNER LLP
                              1401 New York Ave NW, Washington DC 20005
                              Tel: (202) 237-2727 / Fax: (202) 237-6131
                              jriley@bsfllp.com
                              mgovernski@bsfllp.com

                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                              WILLKIE FARR GALLAGHER LLP
                              1875 K Street NW, Washington, DC 20006
                              Tel: (202) 303-1442 / Fax: (202) 303-2000
                              mgottlieb@willkie.com

                              Attorneys for Plaintiff Aaron Rich




                                4
         Case 1:18-cv-00681-RJL Document 88 Filed 10/30/19 Page 6 of 6



                              CERTIFICATE OF SERVICE
       The undersigned counsel certifies that on October 30, 2019, the foregoing document was

(1) filed through the CM/ECF system and thereby served electronically on counsel and parties

who   receive   notice   through   CM/ECF     and   (2)   emailed   to   Philip   Harvey   at

pharvey@harveybinnall.com, Edward Butowsky at ebutowsky@gmail.com, Eden Quainton at

equainton@gmail.com, and Matthew Couch and America First Media at mattcouch@af-mg.com.




       Dated: October 30, 2019

                                          s/ Joshua P. Riley_______________________
                                          JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                          BOIES SCHILLER FLEXNER LLP
                                          1401 New York Ave NW, Washington DC 20005
                                          Tel: (202) 237-2727 / Fax: (202) 237-6131
                                          jriley@bsfllp.com
